Citation Nr: 0525346	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-21 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for chronic lumbar 
strain with degenerative disc disease with traumatic 
arthritis, currently evaluated as 40 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral 
high frequency hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971, and from March 1972 to January 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified before the undersigned Acting Veterans 
Law Judge in May 2005.  A copy of the transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has reviewed the record and finds that further 
development is required prior to the completion of appellate 
action in the present case.

First, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

However, it does not appear that the veteran has been 
provided with VCAA notice concerning his current claims.  
VCAA requires that VA must provide notice that informs the 
claimant (1) of any information and evidence not of record 
that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in Disabled Veterans of America v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) invalidated 
the Board's ability to cure VCAA deficiencies.  Therefore a 
remand is required in this appeal so that additional 
development may be undertaken in order to fulfill the 
Department's duty to assist the appellant with his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

Next, the veteran testified that he had been diagnosed with 
foot drop in approximately November 2004, and that his VA 
health care provider had prescribed a cane in March 2005 to 
help him ambulate.  The veteran further testified that he now 
has neuropathy as a result of his service-connected lower 
back disability, and that he had been placed on bed rest.

Despite an assertion of more current treatment, the Board 
notes that VA treatment records are present in the claims 
file dated through January 2005.  Further, the Board notes 
that the most recent VA examination for spine disabilities is 
dated in August 2003.  Moreover, the veteran testified that 
his hearing loss disability had worsened since his last VA 
examination, which was conducted in August 2002.

Given the foregoing, the Board finds that it is necessary to 
obtain recent VA treatment records and to proffer the veteran 
current examinations to include appropriate clinical testing 
and review of the claims file in totality.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  The clinician's examination must 
address the criteria of all the relevant regulations.  

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED for the following 
development:

1.  The notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), as well as 
VAOPGCPREC 7-2004, must be fully complied 
with and satisfied as to the issues on 
appeal.  In particular, the RO must 
inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims for entitlement to an evaluation 
greater than 40 percent for chronic 
lumbar strain with degenerative disc 
disease with traumatic arthritis and to a 
compensable evaluation for bilateral high 
frequency hearing loss; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
back and hearing disabilities from August 
2001 to the present.  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers, that 
are not already of record.  In 
particular, the RO should request any and 
all treatment records for treatment 
accorded him for lower back and hearing 
disabilities from the VAMC in Jackson, 
Mississippi, and any other VAMC the 
veteran may identify, from August 2001 to 
the present that are not already of 
record.

4.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

5.  When the above development has been 
completed, the veteran should be afforded 
VA examinations, by appropriate 
specialists, to determine the extent of 
disability caused by his service-
connected chronic lumbar strain with 
degenerative disc disease with traumatic 
arthritis and bilateral high frequency 
hearing loss.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence, must be sent to the examiner(s) 
for review.  The examiner(s) should 
address the following matters:

?	Summarize the medical history, 
including the onset and course, 
of the service-connected chronic 
lumbar strain with degenerative 
disc disease with traumatic 
arthritis, and bilateral high 
frequency hearing loss.
?	Describe any current symptoms and 
manifestations attributed to the 
chronic lumbar strain with 
degenerative disc disease with 
traumatic arthritis, and 
bilateral high frequency hearing 
loss.
?	Complete any diagnostic and 
clinical tests-including any and 
all neurological and orthopedic 
tests-required and provide 
diagnoses for any and all lumbar 
spine pathology identified, and 
for all bilateral hearing 
pathology identified.

6.  After receipt of any and all newly 
acquired evidence, the RO should 
readjudicate the veteran's claims, 
including all revised regulations as 
applicable.  If the decision remains in 
any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The veteran is reminded that 
it is his responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2004).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
LINDA ANNE HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


